DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 10/17/2022 to claim 18 have been entered. Claims 1-17 canceled. Claims 21-26 have been added. Claims 18-26 remain pending, and are subject to the restriction requirement dated 6/15/2022.

Election/Restrictions
Applicant’s election without traverse of Group II, presently claims 18-26, in the reply filed on 10/17/2022 is acknowledged.
In so much that Applicant has canceled the claims directed towards the non-elected invention, no claims are withdrawn at this time.
Claims 18-26 are under consideration on the merits.

Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicant is reminded of the duty to disclose information material to patentability as set forth in 37 CFR 1.56 and M.P.E.P. § 2001-2002.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 19 and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 104382892; Reference N and with appended machine translation) in view of Ovokaitys et al. (US 8,404,733; Reference A).
He teaches a composition for enhancing nitric oxide activity in subjects and for administration to subjects with hypertension (Abstract of the machine translation), the composition comprising 3 grams of citrulline (“Cit”) and 400 millgrams of taurine wherein the total weight of composition is 4.59 grams (Specific embodiment 2 on p4 of the machine translation), reading in-part on claim 18, reading in-part on the weight ranges of claims 19 and 20, reading on the w/w% limitations of claims 18 and 25, and reading in-part on the w/w% limitations of 26. He teaches preferred concentrations of 2-4 grams of citrulline and 300-500 milligrams of taurine (paragraph spanning p2-3 of the machine translation), reading on the citrulline:taurine weight ratios of claims 18 and 21 and reading in-part on the weight rations of claims 23 and 24. He teaches a composition formulated as an effervescent tablet (p3 of the machine translation, paragraph starting “The preparation method of effervescent…”), reading in-part on the drink of claim 18.
	Regarding the claim 18, He does not teach the composition formulation as a drink. However, adding the effervescent tablet of He to a drink would be an obvious modification of He as the plain meaning of “effervescent tablet” as understood by a person of ordinary skill in the art would necessarily mean a tablet capable of being dissolved in water. See M.P.E.P. § 2111.01(III). Therefore, the teachings of He imply a composition comprising citrulline and taurine and for treating hypertension in subjects further formulated as a drink (e.g. water) when administered to the subjects, thus motivating a person of ordinary skill in the art to add He’s effervescent tablet(s) to water to orally administer to subjects to treat symptoms of hypertension thereof.
	Regarding claim 26, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See M.P.E.P. § 2144.05 (I). In this case, the composition comprising 3 grams of citrulline (“Cit”) and 400 millgrams of taurine wherein the total weight of composition is 4.59 grams equates to a citrulline and taurine weight together constituting about 74% w/w of the total solid ingredients and so are so mathematically close that any difference between the claimed range and the teachings of He must be held as negligible absent any showing of unexpected results or criticality.
	Regarding claim 18, He does not teach administering the composition to subjects to treat symptoms of hypertension. Regarding claims 19 and 20 does not teach daily administration. Regarding claims 23 and 24, He does not teach the claimed citrulline:taurine ratios.
Ovokaitys teaches a method of administering a composition comprising citrulline and taurine which is effective at treating symptoms of hypertension in subjects when administered 3 times per day for 30 days and wherein dose is 2 grams daily and wherein the citrulline:taurine ratio is 1.5:1 (the single example beginning at Col. 5, specifically Col. 5, lines 19-31 for the relative fractions of citrulline and taurine in the composition and Table 4 and Col. 13, lines 9-14 for improvement in hypertension symptoms), reading on claim 18 and reading in-part on claims 23 and 24.
Regarding claim 18, it would have been obvious before the invention was filed to further treat subjects suffering from hypertension with the composition of He in view of Ovokaitys. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so and would have been motivated to do so because He expressly contemplates treating subjects for hypertension with a composition comprising citrulline and taurine and because Ovokaitys teaches alleviating the symptoms of hypertension by treating subjects with a composition comprising citrulline and taurine.
Regarding claim 19 and 20, it would have been obvious before the invention was filed to further treat subjects for hypertension daily with the composition of He in view of Ovokaitys. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so and would have been motivated to do so because He expressly contemplates treating subjects for hypertension with a composition comprising citrulline and taurine and because Ovokaitys teaches alleviating the symptoms of hypertension by treating subjects with a composition comprising citrulline and taurine when treated daily.
Regarding claims 23 and 24, optimization within prior art conditions or through routine experimentation will generally not support patentability absent a showing of criticality of the claimed range to the contrary. See M.P.E.P. § 2144.05. In this case, the 2-4 grams of citrulline and 300-500 milligrams of taurine as taught by He equates to a lower citrulline:taurine ratio of 4:1, and Ovokaitys clearly teaches lower proportions of citrulline in a composition comprising citrulline and taurine at a citrulline:taurine ratio of 1.5:1 and for treating hypertension and so any intermediate citrulline:taurine ratio between He and Ovokaitys as set forth in claims 23 and 24 must be held as optimization of a known result effective variable absent any showing to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahe et al. (US 2016/0095803; Reference B) and Sun et al. (Hypertension (2016), 67:541-549; Reference U)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653